DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 USC § 103 as being unpatentable over Kim804 (Kim, Yang Wan, et al., US 20180075804 A1) in view of Igeta (Igeta; Koichi, US 20170337864 A1). 
Regarding claim 1, Kim804 discloses a display device (Kim804; see [0002]) comprising: 
a substrate including a display area and a non-display area (Kim804 describes a substrate 102 formed of pixel areas, or display areas AA1-3, and peripheral areas, or non-display areas NA1-3; see Fig. 3, [0064], [0089]); 
pixels disposed in the display area and connected to first scan lines, second scan lines, third scan lines, and emission control lines (Kim804 describes pixels PXLn disposed in the pixel areas, or display areas AA1-3, and connected to first scan lines 
a first scan driver disposed in the non-display area and configured to supply a first scan signal to the first scan lines (Kim804 describes a first scan driver 410 disposed in the non-display area and configured to supply a first scan signal to the first scan lines S21 and S22; see Fig. 17, [0073], [0231]); 
a second scan driver disposed in the non-display area and configured to supply a second scan signal to some of the second scan lines and a third scan signal to the third scan lines (Kim804 describes a second scan driver 410’ disposed in the non-display area and configured to supply a second scan signal to some second scan lines S11 and S12 and to supply a third scan signal to the third scan line S32; see Fig. 17, [0073], [0235]); 
an emission driver disposed in the non-display area and configured to supply an emission control signal to the emission control lines (Kim804 describes an emission driver 420 disposed in the non-display area and configured to supply an emission control signal to the emission control lines E1n; see Fig. 17, [0073], [0233]); 
a first pad and a second pad disposed in the non-display area and spaced apart from each other (Kim804 describes connecting elements or pads 200a and 200b in the peripheral area or non-display areas N1-3 conveying power; see [0101], [0103], [0189]); 
a first power line connected to the first pad to transfer a first voltage to the first scan driver and the emission driver; and a second power line connected to the second pad to transfer a second voltage to the second scan driver (it would have been obvious to one of ordinary skill in the art before the effective filing date to connect power to the 
In the interest of compact prosecution, this examination also considers the position that an explicit recitation or showing of a two power supply lines connected to a scan driver is required to sufficiently ground this obviousness rejection, leading to a conclusion that Kim804 would differ from the instant invention only in that Kim804 does not appear to explicitly disclose two power supply lines connected to one scan driver. 
However, in an analogous field of endeavor, Igeta discloses a display device (Igeta; see [0002]) containing 
a scan driver connected to two power supply lines (Igeta describes a scan driver GD1 connected to power supply line 41 carrying power supply voltage V1 and connected to power supply line 42 carrying power supply voltage V2; see Fig. 2, [0045]; it would have been obvious to one of ordinary skill in the art before the effective filing date to use the same power supply connections for an emission driver as was used for a scan driver driving a common set of pixel rows, given the reasonable certainty of success in using two power supply lines on an emission driver afforded by Igeta’s scan driver connected to two power supply lines). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim804’s display substrate having a non-display area containing two scan drivers, two power supply inputs, and an emission driver, all driving a display area formed of pixels, with Igeta’s display device containing a scan driver connected to two . 

Claims 13-14 are rejected under 35 USC § 103 as being unpatentable over Kim804 (Kim, Yang Wan, et al., US 20180075804 A1) in view of Igeta (Igeta; Koichi, US 20170337864 A1), and further in view of Kim990 (Kim; Kwang-Min, et al., US 20160321990 A1). 
Regarding claim 13, Kim804 and Igeta disclose the display device of claim 1, further comprising 
a dummy scan driver disposed in the non-display area and configured to supply the second scan signal to the remaining second scan lines (Kim804 describes at least one dummy scan line formed in pixel or display areas AA1 and AA2; see [0172]; one of ordinary skill in the art before the effective filing date would have inferred a separate dummy scan driver for driving the dummy scan lines, given the reasonable expectation of success in providing an additional scan driver shown by Kim804’s description of using a separate, additional scan driver for display areas AA1 and AA2). 
multiple dummy pixel row driver stages each driving a pixel row with a control signal is required to sufficiently ground this obviousness rejection, leading to a conclusion that Kim804 and Igeta would differ from the instant invention only in that Kim804 and Igeta do not appear to explicitly disclose multiple dummy pixel row driver stages each driving a pixel row with a control signal. 
However, in an analogous field of endeavor, Kim990 discloses a display device (Kim990; see [0003]) containing 
a scan driver containing at least two dummy scan driver stages, each driving a scan signal onto a separate scan line (Kim990 describes a scan driver 120 containing at least two dummy scan driver stages DSRC, each driving a scan signal onto a dummy scan line DSL; see [0049], [0054]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim804’s and Igeta’s display substrate having a non-display area containing two scan drivers, one of which is connected to two power supply lines, and an emission driver, part of which has the same power supply connections at that of the one scan driver, all driving a display area formed of pixels, with Kim990’s display device containing a scan driver containing at least two dummy scan driver stages, each driving a scan signal onto a separate scan line, especially when considering the motivation to modify Kim804 and Igeta with Kim990 arising from the stated desire to improve deterioration of image quality and horizontal line appearance, and to minimize dead space in a display (Kim990; see [0031]-[0033]). 
Regarding claim 14, Kim804, Igeta, and Kim990 disclose the display device of claim 13, 
wherein the dummy scan driver includes a plurality of dummy stages configured to sequentially output the second scan signal (Kim990 describes a scan driver 120 containing at least two dummy scan driver stages DSRC, each driving a scan signal onto a dummy scan line DSL; see [0049], [0054]). 
The motivation to combine presented prior applies equally here.

Claim 20 is rejected under 35 USC § 103 as being unpatentable over Kim804 (Kim, Yang Wan, et al., US 20180075804 A1) in view of Kim990 (Kim; Kwang-Min, et al., US 20160321990 A1).
Regarding claim 20, Kim804 discloses a display device (Kim804; see [0002]) comprising: 
pixels connected to first scan lines, second scan lines, third scan lines, and emission control lines (Kim804 describes pixels PXLn disposed in the pixel areas, or display areas AA1-3, and connected to first scan lines S1n, second scan lines S2n, third scan lines S3n, and emission control lines E1n-3n; see Fig. 17); 
a first scan driver configured to supply a first scan signal to the first scan lines (Kim804 describes a first scan driver 410 configured to supply a first scan signal to the first scan lines S21 and S22; see Fig. 17, [0073], [0231]); 
a second scan driver configured to supply a second scan signal to some of the second scan lines and a third scan signal to the third scan lines (Kim804 describes a second scan driver 410’ configured to supply a second scan signal to some second 
an emission driver configured to supply an emission control signal to the emission control lines (Kim804 describes an emission driver 420 configured to supply an emission control signal to the emission control lines E1n; see Fig. 17, [0073], [0233]); 
and a dummy scan driver including dummy stages configured to supply the second scan signal to the remaining second scan lines, wherein the dummy scan driver is connected to the second scan lines of first to k.sup.th (k is an integer greater than 1) pixel rows, and wherein the second scan driver is connected to the third scan lines of the first to k.sup.th pixel rows, and is connected to the second and third scan lines of (k+1).sup.th to n.sup.th (n is an integer greater than k+1) pixel rows (Kim804 describes at least one dummy scan line formed in pixel or display areas AA1 and AA2; see [0172]; one of ordinary skill in the art before the effective filing date would have inferred a separate dummy scan driver for driving the dummy scan lines, given the reasonable expectation of success in providing an additional scan driver shown by Kim804’s description of using a separate, additional scan driver for display areas AA1 and AA2).
In the interest of compact prosecution, this examination also considers the position that an explicit recitation or showing of multiple dummy pixel row driver stages each driving a pixel row with a control signal is required to sufficiently ground this obviousness rejection, leading to a conclusion that Kim804 would differ from the instant invention only in that Kim804 does not appear to explicitly disclose multiple dummy pixel row driver stages each driving a pixel row with a control signal. 
Kim990 discloses a display device (Kim990; see [0003]) containing 
a scan driver containing at least two dummy scan driver stages, each driving a scan signal onto a separate scan line (Kim990 describes a scan driver 120 containing at least two dummy scan driver stages DSRC, each driving a scan signal onto a dummy scan line DSL; see [0049], [0054]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim804’s display containing two scan drivers, two power supply inputs, an emission driver, and plural pixels, with Kim990’s display device containing a separate dummy scan driver containing at least two dummy scan driver stages, each driving a scan signal onto a separate scan line, especially when considering the motivation to modify Kim804 with Kim990 arising from the stated desire to improve deterioration of image quality and horizontal line appearance, and to minimize dead space (Kim990; see [0031]-[0033]). 

Allowable Subject Matter
Claims 2-12 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The art of record does not describe a first power line branches off in the non-display area to be connected to the first driver and the emission driver; an output of a last dummy stage of the dummy scan driver supplied as an input of a first stage of the second scan driver; a third scan signal supplied to an i.sup.th (i is a positive integer) 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Yun, Junwoo, et al., US 20210201825 A1, describes a display having a peripheral area containing a scan driver with a dummy section driving a display area formed of pixels (see Fig. 1), but does not describe a first power line branches off in the non-display area to be connected to the first driver and the emission driver; an output of a last dummy stage of the dummy scan driver supplied as an input of a first stage of the second scan driver; a third scan signal supplied to an i.sup.th (i is a positive integer) pixel row is identical to a signal shifted by a predetermined k.sup.th horizontal periods (k is an integer of 8 or more) from the second scan signal; and different widths of a gate-on period of a first scan signal, a second scan signal, and an emission control signal; 
Hwang; Young In, et al., US 20210201825 A1, describes a display having a peripheral area containing a first and second scan driver and an emission driver, all driving a display area formed of pixels (see Fig. 7), but does not describe a first power line branches off in the non-display area to be connected to the first driver and the emission driver; an output of a last dummy stage of the dummy scan driver supplied as an input of a first stage of the second scan driver; a third scan signal supplied to an i.sup.th (i is a positive integer) pixel row is identical to a signal shifted by a 
Kim, Yong Jae, et al., US 20190096330 A, describes a display having a peripheral area containing a first and second scan driver and an emission driver, all driving a display area formed of pixels (see Fig. 1A), but does not describe a first power line branches off in the non-display area to be connected to the first driver and the emission driver; an output of a last dummy stage of the dummy scan driver supplied as an input of a first stage of the second scan driver; a third scan signal supplied to an i.sup.th (i is a positive integer) pixel row is identical to a signal shifted by a predetermined k.sup.th horizontal periods (k is an integer of 8 or more) from the second scan signal; and different widths of a gate-on period of a first scan signal, a second scan signal, and an emission control signal; 
Park, Jun Hyun, et al., US 20190035336 A1, describes a display having a peripheral area containing a first, second, and third scan driver, a first and second power source, and a control driver, all driving a display area formed of pixels (see Fig. 1), but does not describe a first power line branches off in the non-display area to be connected to the first driver and the emission driver; an output of a last dummy stage of the dummy scan driver supplied as an input of a first stage of the second scan driver; a third scan signal supplied to an i.sup.th (i is a positive integer) pixel row is identical to a signal shifted by a predetermined k.sup.th horizontal periods (k is an integer of 8 or more) from the second scan signal; and different widths of a gate-on period of a first scan signal, a second scan signal, and an emission control signal; 

Kim, Tae Hoon, et al., US 20180174525 A1, describes a display having a peripheral area containing a first and second scan driver and a first and second emission driver, some part of which function as dummy drivers and all drive a display area formed of pixels (see Fig. 12), but does not describe a first power line branches off in the non-display area to be connected to the first driver and the emission driver; an output of a last dummy stage of the dummy scan driver supplied as an input of a first stage of the second scan driver; a third scan signal supplied to an i.sup.th (i is a positive integer) pixel row is identical to a signal shifted by a predetermined k.sup.th horizontal periods (k is an integer of 8 or more) from the second scan signal; and different widths of a gate-on period of a first scan signal, a second scan signal, and an emission control signal; 

Ka, Ji Hyun, et al., US 20180006099 A1, describes a display having a peripheral area containing a scan driver driving scan lines, and an emission driver driving emission lines, some of which include dummy scan lines and dummy emission lines, all driving a display area formed of pixels (see Fig. 1, [0048]), but does not describe a first power line branches off in the non-display area to be connected to the first driver and the emission driver; an output of a last dummy stage of the dummy scan driver supplied as an input of a first stage of the second scan driver; a third scan signal supplied to an i.sup.th (i is a positive integer) pixel row is identical to a signal shifted by a predetermined k.sup.th horizontal periods (k is an integer of 8 or more) from the second scan signal; and different widths of a gate-on period of a first scan signal, a second scan signal, and an emission control signal; 
Yu, Sang Hee, et al., US 20170052635 A1, describes a display having a peripheral area containing a first and second scan driver including dummy stages, all 
Sung; Wooyong, US 20190131378 A1, describes a display substrate having a peripheral area containing more than one scan driver driving scan signals onto scan lines, some of which are dummy signals driven onto dummy lines, one or more power supply inputs, and at least one emission driver, all driving a display area formed of pixels (see Fig. 1), but does not describe a first power line branches off in the non-display area to be connected to the first driver and the emission driver; an output of a last dummy stage of the dummy scan driver supplied as an input of a first stage of the second scan driver; a third scan signal supplied to an i.sup.th (i is a positive integer) pixel row is identical to a signal shifted by a predetermined k.sup.th horizontal periods (k is an integer of 8 or more) from the second scan signal; and different widths of a gate-on period of a first scan signal, a second scan signal, and an emission control signal. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693